Citation Nr: 1605764	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an effective date earlier than January 31, 2014, for assignment of a 30 percent rating for irritable bowel syndrome.



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June to September 1997, from July to August 1998, from March to October 2003 and from August 2005 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection was granted for an irritable bowel syndrome with a 10 percent rating assigned as of January 31, 2011.  Subsequently, aa 30 percent rating, the maximum under the applicable code, was assigned effective January 31, 2014.  The Veteran has disagreed with the assigned effective date of the 30 percent rating.

The Veteran's records are now completely contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  Effective June 3, 2013, the Veteran's irritable bowel syndrome was manifested by severe symptoms evidenced by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Those symptoms were not clinically established from January 31, 2011, to that date.

2.  A claim for service connection for irritable bowel syndrome was not received prior to January 31, 2011, and the original grant of service connection as of that date was not appealed.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an effective date of June 3, 2013, but no earlier, is granted for assignment of a 30 percent rating for irritable bowel syndrome.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, Part 4, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from the Veteran's request for an earlier effective date for an increase in the disability rating assigned after the RO granted his claim for compensation.  Because the Veteran's claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial. See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial rating assigned after a decision to grant service connection - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained the Veteran's service treatment records and post-service VA treatment records.  To determine the severity of his irritable bowel syndrome, VA arranged for examinations in April 2012 and in June 2013.

Having taken these steps, the Board finds that VA has satisfied its duties to notify and assist the Veteran in this case.

Scope of the Issue on Appeal

In its rating decision, the RO granted service connection for irritable bowel syndrome and assigned an initial rating of 10 percent and an effective date of January 31, 2011 - the date it received a document which it construed as the Veteran's initial claim for VA benefits related to irritable bowel syndrome.  The Veteran filed a notice of disagreement, seeking an initial rating higher than 10 percent.  It is noted that the record does not reveal any earlier claim for service connection for irritable bowel syndrome.

In April 2014, the RO increased the previously assigned rating from 10 to 30 percent, effective January 31, 2014.  In his substantive appeal (VA Form 9) the Veteran argued that two VA examination reports understated the severity of his condition.  He also argued that October 22, 2003 should be the effective date of the increase in the disability rating from 10 to 30 percent.  He noted that records of 2003 contain a diagnosis of irritable bowel syndrome.

When benefits for a disability have been granted and the assignment of an initial rating for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the Board may assign "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The initial rating assigned by the RO in this case - 10 percent before January 2014 and 30 percent afterwards - is an example of a staged rating.  

Consistent with its authority to assign staged ratings, the Board will consider the Veteran's argument that the appropriate effective date for his 30 percent rating should be earlier than January 2014.  Initially the Veteran did not file a notice of disagreement appealing the effective date assigned by the RO for the commencement of his service-connected compensation benefits for irritable bowel syndrome (January 31, 2011).  Because he did disagree with the initial effective date assigned until more than one year after the July 2012 rating decision, the effective date for service connection is final.  See 38 C.F.R. § 20.201 (2013); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  To consider an effective date earlier than January 31, 2011 for the increase from 10 to 30 percent would be inconsistent with the unappealed effective date for service connection assigned by the RO.  For these reasons, the Board's consideration of the Veteran's argument for an earlier effective date will be limited to whether the facts support an increased 30 percent rating between January 31, 2011 and January 31, 2014.  As noted, there is no evidence to suggest that a claim for service connection for irritable bowel syndrome was raised prior to January 31, 2011.

Analysis

Effective dates are assigned on the basis of the facts found.  Benefits may be assigned based on the date of a claim or the date the entitlement arose.  In the case of increased ratings, the effective date may be backed up for up to 1 year where an increase in the disability is shown within one year of a claim for increase.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The RO assigned a staged rating for irritable bowel syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome).  Diagnostic Code 7319 is one of several diseases of the digestive system, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.114.  Coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, and 4.114.  For this reason, ratings under, Diagnostic Code 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Id.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  The 30 percent rating under Code 7319 is the maximum assigned, and the Veteran has appealed for a current increased rating.  Rather he asserts the 30 percent rating should be assigned from an earlier date.

Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent schedular rating is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In April 2012, the Veteran was examined by a physician, who wrote a report on the Veteran's intestinal conditions.  The examiner diagnosed irritable bowel syndrome and identified 2003 as the year of the onset of that disorder.  Symptoms included diarrhea and abdominal distension.  According to the examiner, continuous medication was not required to control the Veteran's condition.   There was no anemia, nausea, vomiting or constipation.  The Veteran did not have weight loss due to his condition.  Nor did he complain of malnutrition.  The examiner further indicated that irritable bowel syndrome did not impact the Veteran's ability to work.  

The April 2012 examiner also offered information about the frequency and duration of the Veteran's symptoms.  According to his report, the Veteran "continues to this day to have episodes of abdominal gas and bloating with loose stools 2 or 3 times monthly, each episode lasting about 2 days."  At the time of the examination, the most recent episode had occurred approximately one week ago.  The examiner indicated that the Veteran did experience episodes of bowel disturbance with abdominal distress.  Although these episodes occurred frequently, the examiner indicated that they did not occur on a "more or less constant" basis.  There had been more than 7 exacerbations or attacks in the past 12 months.

Another VA physician examined the Veteran on June 3, 2013.  Like the first examiner, he diagnosed irritable bowel syndrome.  Unlike the April 2012 examiner, the June 2013 report mentions episodes of diarrhea "at least once a week."  Cramps and bloating occurred before each episode of diarrhea.  The June 2013 examiner also reported frequent abdominal distension.  But the June 2013 examiner reported that heavy bloating with cramping occurred "with most meals."

In the staged rating under review, the RO assigned January 31, 2014 - the date of a VA nurse practitioner's treatment note - as the first day when it became apparent that the Veteran's symptoms met the rating criteria for a higher 30 percent rating.  This note is in the Virtual VA electronic claims file.  According to the note, the Veteran complained of daily loose stools at the beginning of the month.  With dietary changes, he managed to control these symptoms.  But, according to the note, this temporary success was followed by severe constipation.  He reported no bowel movement for four to five days, followed by another period with loose stools.  The VA nurse practitioner prescribed psyllium powder for relief of constipation and loose stools.  A telephone addendum to the note (dated one week later) indicates that the Veteran was feeling better.  In the addendum, the nurse practitioner wrote that she suspected viral symptoms which were resolving.

The Veteran submitted written statements in support of his increased rating claim, some which he wrote himself and others which he obtained from former Marines who served with him and from current friends and acquaintances.  Based on this information, the Board finds that the evidence is at least evenly balanced on the issue of whether his symptoms more closely approximated the criteria for a 30 percent rating since June 3, 2013 - the date of the second VA examination.  

The RO arranged that examination because the Veteran specifically reported worsening symptoms of irritable bowel syndrome in May 2013.  The examination report indicated weekly episodes of diarrhea, but did not specify how long these episodes lasted.  In his substantive appeal, the Veteran wrote that his weekly episodes of diarrhea usually last four to seven days.  The Veteran argues, convincingly, that four to seven day episodes of diarrhea approximately every week essentially amount to "more or less constant" abdominal disturbance and, therefore, favor the assignment of an increased 30 percent rating.  

In assigning June 3, 2013 as the effective date of the increase from 10 to 30 percent, the Board finds it significant that, on that day, the VA examiner reported that the Veteran also experienced abdominal distension, including "heavy" bloating and cramping "with most meals."  While the examination report indicates that bowel disturbance with abdominal distress was "frequent" rather than "more or less constant", it follows from the ordinary practice of taking meals three times each day that, for the Veteran, bowel disturbance with abdominal distress has been "more or less constant" since the June 2013 VA examination.  

For the period between January 31, 2011 and June 3, 2013, the currently assigned 10 percent rating is appropriate.  The Board has considered the Veteran's argument that a contrary conclusion is necessary based on the strength of a written statement from a current registered nurse and former Navy Corpsman, who treated the Veteran during his deployment to Iraq between April and October 2003.  The Veteran correctly notes that the statement of the former Corpsman indicates treatment for "digestive issues" including "extensive weight loss, intermittent diarrhea and constipation with constant high and low levels of digestive distress, including exposure to norovirus."  

Although the statement of the former Navy Corpsman is important evidence that the Veteran's digestive distress began in service (an issue which has been resolved in the claimant's favor), the statement reflects the Veteran's condition in Iraq in 2003.  Many of the incidents described in the statement clearly refer to events in Iraq and not to the Veteran's medical condition during the current appeal period - e.g., sand storms, dust clouds, temperatures in excess of 140 degrees, exposure to rotting corpses.  The Veteran also indicated that the author of the statement personally treated him in Iraq.  There is no information suggesting that the author treated the Veteran in the author's current capacity as a registered nurse after January 2011, the time most relevant to this appeal.  

The Veteran relies on two VA treatment notes, dated January 2005 and September 2010.  For similar reasons, they do not support the assignment of a 30 percent rating between January 2011 and June 2013.  The first note, while indicating treatment for nausea, vomiting and diarrhea, is far outside of the appeal period and, in any event, does not suggest severe symptoms or "more or less constant" abdominal distress.  The second note, which indicates "black stools" constipation, diarrhea and weight changes, also lacks specific information about the frequency and duration of episodes abdominal distress.   The lay statements of the Veteran's current friends and acquaintances, while noting digestive distress, are also vague about the frequency and duration of abdominal distress.

The most reliable and specific information about the symptoms of the Veteran's irritable bowel syndrome between January 11, 2011 and June 3, 2013 comes from the April 2012 VA examination report.  This report identified abdominal and digestive distress.  But the examiner indicated that abdominal distension, gas pains and bloating occurred two or three times per month and each episodes persisted about two days.  According to the report, loose stools occurred with similar frequency.  These symptoms are best described as moderate with frequent episodes of bowel disturbance with abdominal distress, i.e., the criteria for the currently assigned 10 percent rating.  

The Board has considered whether the appellant is entitled to an extraschedular rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the first question is whether the schedular rating criteria adequately contemplates the Veteran's disability picture.  Here the rating criteria specifically contemplate his diarrhea, constipation and abdominal pain.  

Both VA examiners wrote that the Veteran's irritable bowel syndrome did not impact his ability to work.  Although the Veteran asserted that he did experience difficulties at work due to his condition, the June 2013 VA examiner clarified that the claimant arrived more than one hour late to work only two or three times per month.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extraschedular rating is unnecessary.  

Furthermore, there is no evidence indicating that the Veteran's irritable bowel syndrome operates in combination with other service-connected disabilities -
posttraumatic stress disorder (30 percent disabling); headaches (30 percent); left ulnar nerve neuropathy (10 percent); cervical and thoracolumbar strain (10 percent); scar associated with sebaceous cysts (10 percent); tinnitus (10 percent); temporomandibular articulation (10 percent); exostosis of the proximal tibia (noncompensable); tinea pedis (noncompensable); left little finger injury (noncompensable); sebaceous cysts (noncompensable); hearing loss (noncompensable) and erectile dysfunction (noncompensable) -  to increase significantly the disabling effects of any of his service-connected disabilities.  For these reasons, the Board finds that referral for an extraschedular evaluation is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014),


ORDER

An effective date of June 3, 2013, but no earlier is granted for assignment of a 30 percent rating for irritable syndrome.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


